Exhibit 10.2

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of June 15, 2005 (as amended, supplemented or
otherwise modified from time to time, this “Security Agreement”), is between
ASPEN TECHNOLOGY RECEIVABLES II LLC, a Delaware limited liability company (the
“Borrower”), and GUGGENHEIM CORPORATE FUNDING LLC, as agent for the Secured
Parties (in such capacity and together with its successors and assigns, the
“Agent”).

 

PRELIMINARY STATEMENT

 

The Borrower, Aspen Technology, Inc., as initial Servicer (“Aspen”), the
financial institutions party thereto as lenders (collectively, the “Lenders”)
and the Agent have entered into a Loan Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which the Lenders have agreed, subject to the
terms and conditions of the Loan Agreement, to make certain financial
accommodations to the Borrower; and

 

It is a condition precedent to the making of such financial accommodations that
the Borrower execute and deliver this Security Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.  Certain Terms.  Capitalized terms used but not defined herein have
the meanings provided in the Loan Agreement.  In addition, the following terms
shall have the following meanings:

 

“Agent” has the meaning set forth in the introductory paragraph.

 

“Aspen” has the meaning set forth in the preamble.

 

“Borrower” has the meaning set forth in the introductory paragraph.

 

“Collateral” has the meaning set forth in Section 2.1.

 

“Loan Agreement” has the meaning set forth in the preamble.

 

“Secured Obligations” has the meaning set forth in Section 2.2.

 

 “Security Agreement” has the meaning set forth in the introductory paragraph.

 

SECTION 1.2.  Other Terms.  All terms used in Article 9 of the applicable UCC
and not specifically defined herein are used herein as defined in such
Article 9.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

SECURITY INTEREST

 

SECTION 2.1.  Grant of Security.  The Borrower hereby grants to the Agent for
the benefit of the Secured Parties a security interest in, all property of the
Borrower wherever located, whether now or hereafter existing, owned, licensed,
leased, consigned, arising or acquired (the “Collateral”), including, without
limitation, all of the Borrower’s right, title and interest in, to and under:

 

(a)  the Pool Assets, including, without limitation, (i) the Pool Receivables,
(ii) the Related Security, (iii) the Collections, (iv) Collateral Account and
(v) all funds on deposit in the Collection Account and the Collateral Account
constituting Collections of the Pool Receivables; and

 

(b)  all accounts, chattel paper, commercial tort claims, deposit accounts,
documents, fixtures, instruments, general intangibles (including payment
intangibles), goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and supporting obligations, securities and other
investment property, all accessions, products, substitutions, replacements and
proceeds of any of the foregoing, and all other personal property of any nature
or type, in each case, wherever located and all proceeds thereof.

 

SECTION 2.2.  Security for Obligations.  This Security Agreement secures the
payment and performance of all Obligations of the Borrower now or hereafter
existing or arising under, or in connection with, the Loan Agreement and the
other Transaction Documents, whether for principal, interest, costs, fees,
expenses or otherwise (all such obligations of the Borrower being called the
“Secured Obligations”).

 

SECTION 2.3.  Continuing Security Interest.  This Security Agreement shall
create a continuing security interest in the Collateral and shall:

 

(a)  remain in full force and effect until the Agent’s interest in the
Collateral shall have been released in accordance with Article VI hereof;

 

(b)  be binding upon the Borrower, its successors, transferees and assigns; and

 

(c)  inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent and each Secured Party and their respective successors,
transferees and assigns.

 

ARTICLE III

 

WARRANTIES, REPRESENTATIONS, COVENANTS AND AGREEMENTS

 

SECTION 3.1.  Warranties, Representations, Covenants and Agreements.  The
Borrower warrants, represents, covenants and agrees with the Agent as follows:

 

2

--------------------------------------------------------------------------------


 

(a)  There is no security agreement, financing statement or other document or
instrument creating or evidencing an Adverse Claim now on file in any public
office covering any of the Collateral, nor is there any Adverse Claim on any of
the Collateral, and until the termination of this Security Agreement, the
Borrower will not execute, authorize or permit to be on file in any public
office any financing statement covering any of the Collateral, except as may
have been or may hereafter be filed in favor of, or assigned to, the Agent, and
the Borrower further agrees that it will not grant, permit or suffer to exist
any Adverse Claim upon any of the Collateral, except as may be granted to the
Agent hereunder.

 

(b)  The Borrower shall, at its expense, make, procure, execute and deliver such
financing statements, or amendments thereof or supplements thereto, or other
instruments, certificates and supplemental writings, and take such other actions
as the Agent may from time to time reasonably require in order to preserve and
protect the first priority perfected security interest of the Agent in the
Collateral.

 

(c)  The Borrower agrees to execute and deliver all such instruments and to do
all such other things as may be necessary or appropriate to preserve, protect
and enforce the first priority perfected security interest of the Agent in the
Collateral under applicable law.

 

(d)  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note or other instrument, the
Borrower shall deliver to the Agent such instrument, duly endorsed in a manner
reasonably satisfactory to the Agent.

 

(e)  The Borrower represents and warrants that it is the owner of all the
Collateral and has the full right, title and authority to grant the security
interest granted hereunder.

 

(f)  None of the Agent nor any Secured Party assumes any liability for the
performance of any of the obligations of the Borrower under the Collateral or
any transaction, agreement or contract out of which the Collateral arises.

 

(g)  Upon the occurrence and during the continuance of an Event of Default the
Borrower shall, upon the request of the Agent, promptly, at its expense:

 

(i)  Deliver, or cause to be delivered, to the Agent (or its designee), with
appropriate endorsement or assignment, all instruments, securities, monies,
checks, notes, drafts and other evidence of indebtedness, or other property in
the nature of items of payment representing proceeds of any of the Collateral,
which are then in, or may thereafter come into, the Borrower’s possession; and

 

(ii)  Direct all parties obligated on any of the Collateral to make all payments
due or to become due thereon directly to the Agent or to such other Person or
officer as may be specified by the Agent.

 

3

--------------------------------------------------------------------------------


 

(h)  The Borrower shall take, at its sole cost and expense, any and reasonable
all steps, and shall pay the amount of all reasonable expenses incurred by the
Agent necessary to (A) obtain, preserve, perfect, defend and enforce the first
priority perfected security interest of the Agent in the Collateral, (B) collect
the Secured Obligations, and (C) preserve, defend, enforce and collect the
Collateral.

 

(i)  The Borrower shall promptly notify the Agent of any material change in any
fact or circumstance warranted or represented by the Borrower in this Security
Agreement and promptly notify the Agent of any claim, action or proceeding
affecting title to the Collateral, or any part thereof, or the security
interests herein granted.

 

(j)  If any proceeds of the Collateral are received by the Borrower, the
Borrower covenants to forthwith deposit any such proceeds directly into the
Collateral Account promptly upon receipt.

 

(k)  The Borrower shall not change its name, identity, jurisdiction of formation
or organizational structure unless the Borrower shall have given the Agent at
least thirty (30) days’ prior written notice thereof and shall have taken all
action (or made arrangements to take such action substantially simultaneously
with such change if it is impossible to take such action in advance) necessary
or reasonably requested by the Agent to preserve and maintain first priority
perfected security interest of the Agent in the Collateral.

 

(l)  The Collateral is owned by the Borrower free and clear of any Adverse Claim
(other than any Adverse Claim in favor of the Agent).

 

(m)  This Security Agreement creates a valid and continuing security interest
(as defined in UCC Section 9-102) in the Collateral in favor of the Agent, which
security interest is prior to all other Adverse Claims and is enforceable in
accordance with its terms.

 

(n)  The Borrower has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect (i) the sale of the Receivables and other related assets
from Aspen to the Transferor pursuant to the Purchase and Sale Agreement, (ii)
the sale of Receivables and other related assets from the Transferor to the
Borrower pursuant to the Purchase and Resale Agreement, and (iii) the security
interest in the Collateral granted to the Agent hereunder.

 

(o)  The Borrower does not use, and has not at any time used, any trade name,
fictitious name, assumed name or “doing business as” name or other name under
which it has or is doing business other than its actual corporate name.

 

(p)  The address of the Borrower’s chief executive office is as follows:

 

c/o Aspen Technology, Inc.

Ten Canal Park

 

4

--------------------------------------------------------------------------------


 

Cambridge, Massachusetts 02141-2201

 

(q)  The Borrower’s (i) exact legal name, (ii) federal employer identification
number, (iii) state of organization, (iv) type of organization and (v) state of
organization identification number are, as follows:

 

Legal Name

 

Federal
Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

 

 

 

 

 

 

 

 

 

Aspen Technology Receivables II LLC

 

20-2991335

 

Limited Liability Company

 

Delaware

 

3983500

 

ARTICLE IV

 

ATTORNEY-IN-FACT

 

SECTION 4.1.  Agent Appointed Attorney-in-Fact.  The Borrower hereby irrevocably
appoints the Agent as the Borrower’s attorney-in-fact, with full authority in
the place and stead of Borrower and in the name of the Borrower or otherwise,
from time to time in the Agent’s discretion, after the occurrence and during the
continuation of an Event of Default, to take any action and to execute any
instrument which the Agent may deem necessary or advisable to accomplish the
purposes of this Security Agreement or the other Transaction Documents,
including, without limitation:

 

(a)  to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)  to receive, endorse, and collect any drafts or other instruments, documents
proceeds of the Collateral;

 

(c)  to file any claims or take any action or institute any proceedings which
the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral;

 

(d)  to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof pursuant to the terms and conditions hereunder; and

 

(e)  to perform the affirmative obligations of the Borrower under the
Transaction Documents (including all obligations of the Borrower pursuant to
Section 3.1).

 

The Agent agrees to give the Borrower and the Servicer written notice of the
taking of any such action, but the failure to give such notice shall not affect
the rights, power or authority of the

 

5

--------------------------------------------------------------------------------


 

Agent with respect thereto.  The Borrower hereby acknowledges, consents and
agrees that the power of attorney granted pursuant to this Section 4.1 is
irrevocable and coupled with an interest.

 

SECTION 4.2.  Agent May Perform.  If the Borrower fails to perform any agreement
or obligation contained herein, the Agent may perform, or cause performance of,
such agreement or obligation, and the expenses of the Agent incurred in
connection therewith shall be payable by the Borrower pursuant to Section 5.2.

 

ARTICLE V

 

REMEDIES

 

SECTION 5.1.  Certain Remedies.  After any Event of Default shall have occurred
and be continuing:

 

(a)  the Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the Loan Agreement or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral), including,
without limitation, the right to sell all or any portion of the Collateral.

 

(b)  the Agent may notify the Obligors with respect to the Pool Receivables, or
any of them, of the Agent’s security interest in the Collateral.

 

(c)  All Collections and other cash proceeds received by the Agent in respect
of any sale of, collections from, or other realization upon all or any part of
the Collateral shall be held by the Agent as collateral for, and applied
against, all or any part of the Secured Obligations in the order of priority set
forth in Section 3.02(c) of the Loan Agreement.

 

SECTION 5.2.  Indemnity and Expenses.

 

(a)  The Borrower agrees to indemnify each Indemnified Party from and against
any and all claims, losses and liabilities arising out of or resulting from this
Security Agreement (including, without limitation, enforcement of this Security
Agreement), except to the extent such claims, losses or liabilities shall have
been determined by a court of competent jurisdiction to have resulted from such
Indemnified Party’s, respectively, gross negligence or willful misconduct.

 

(b)  The Borrower agrees to pay upon demand by the Agent, the amount of any and
all reasonable out-of-pocket expenses of the Agent, including the reasonable
documented fees and disbursements of counsel and of any experts and agents,
which the Agent, may incur in connection with (i) the administration of this
Security Agreement as contemplated by the Transaction Documents, (ii) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of the Agent or the

 

6

--------------------------------------------------------------------------------


 

Secured Parties hereunder, or (iv) the failure by the Borrower to perform or
observe any of the provisions hereof.

 

ARTICLE VI

 

RELEASE OF COLLATERAL

 

SECTION 6.1.  Release of Collateral.  The Agent’s right, title and interest in
the Collateral shall be released and this Agreement shall terminate, in each
case, without further action, effective on the date on the Final Payout Date. 
The Agent’s right, title and interest in any Replaced Receivable shall terminate
effective on the S&R Date on which the Supersede-and-Replace related to such
Replaced Receivable occurred.

 

SECTION 6.2.  Effect of Release.  When the release of any of the Collateral is
effective in accordance with Section 6.1, all right, title and interest of the
Agent in, to and under such Collateral shall terminate and shall revert to the
Borrower, its successors and assigns; and, upon the request of the Borrower, its
successors or assigns, and at the cost and expense of the Borrower, its
successors or assigns, the Agent shall execute or authorize the filing of such
UCC-3 financing statements or such other instruments as are necessary or
desirable to terminate the security interests granted hereunder with respect to
the Collateral.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

SECTION 7.1.  Transaction Document.  This Security Agreement is a
Transaction Document executed pursuant to the Loan Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.

 

SECTION 7.2.  Amendments; etc.  No amendment to any provision of this Security
Agreement shall be effective unless the same shall be in writing and signed by
the Borrower and the Agent and no waiver of any provision of this Security
Agreement nor consent to any departure by the Borrower herefrom shall in any
event be effective unless the same shall be in writing and signed by the Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

SECTION 7.3.  Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth in the
Loan Agreement or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto.  All
such notices and communications shall be effective, (a) if personally delivered
or sent by express mail or courier or if sent by certified mail, when received,
and (b) if transmitted by facsimile, when sent, receipt confirmed by telephone
or electronic means.

 

7

--------------------------------------------------------------------------------


 

SECTION 7.4.  No Waiver; Remedies.  No failure on the part of the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.5.  Binding Effect; Survival.  This Security Agreement shall be
binding upon and inure to the benefit of the Borrower, the Agent and their
respective successors and assigns.  This Security Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Final Payout
Date.

 

SECTION 7.6.  Captions and Cross References.  The various captions in this
Security Agreement are provided solely for convenience of reference and shall
not affect the meaning or interpretation of any provision of this Security
Agreement.  Unless otherwise indicated, references in this Security Agreement to
any Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Security Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

 

SECTION 7.7.  Integration.  This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

 

SECTION 7.8.  Governing Law.  THIS SECURITY AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE SECURITY INTEREST OF THE AGENT IN THE COLLATERAL IS GOVERNED
BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 7.9.  Waiver Of Jury Trial.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS SECURITY AGREEMENT, OR ANY AMENDMENT, INSTRUMENT OR
DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
A JURY TRIAL.

 

SECTION 7.10.  Consent To Jurisdiction; Waiver Of Immunities.  EACH PARTY HERETO
HEREBY ACKNOWLEDGES AND AGREES THAT IT IRREVOCABLY (i) SUBMITS TO THE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY

 

8

--------------------------------------------------------------------------------


 

NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, (ii) AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

 

SECTION 7.11.  Execution in Counterparts.  This Security Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Security Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

 

ASPEN TECHNOLOGY RECEIVABLES II LLC,
as the Borrower

 

 

 

 

 

By:

  /s/ Charles F. Kane

 

 

 

Name: Charles F. Kane

 

 

Title: Vice President

 

 

 

 

 

GUGGENHEIM CORPORATE FUNDING, LLC,
as the Agent

 

 

 

 

 

By:

  /s/ Todd Boehly

 

 

 

Name: Todd Boehly

 

 

Title: Attorney-in-Fact

 

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------